Citation Nr: 1103912	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 
1967.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The claim was previously before the Board in 
November 2008 and was remanded for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review 
of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in September 
2008.  A transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
service, and it is not shown by credible supporting evidence that 
a stressor, which might lead to PTSD, occurred during service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice, the record 
reflects that the purpose of the notice was not frustrated.  In a 
July 2001 and August 2002 letters, the RO included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical records 
and that the appellant submit any evidence that the claimed 
condition existed from service to the present time, any treatment 
records pertaining to the claim, any medical evidence of current 
disabilities.  

The June 2004 statement of the case and numerous subsequent 
supplemental statements of the case provided the appellant with 
the relevant regulations for his service connection claim, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the 
claims.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his service connection claim, and as 
such, that he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for PTSD

The Veteran is seeking service connection for PTSD.  The record 
shows that he was diagnosed with PTSD on examination in November 
2003, and he has received ongoing treatment for this condition 
through VA medical facilities.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's Form DD-214 establishes that his military 
occupation was that of air freight specialist.  Service personnel 
records indicate that he was assigned to two different units in 
Japan for a total of 3 years of overseas service.  Service 
treatment records reveal no complaints or diagnosis of PTSD or 
any other psychiatric disorder.  There is no evidence of 
treatment for any combat-type injuries, and the Veteran did not 
receive any decorations associated with combat or heroism.  Thus, 
the evidence does not establish that the Veteran engaged in 
combat with the enemy.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Furthermore, his alleged stressors do not involve "fear 
of hostile military or terrorist activity" and therefore must be 
substantiated by credible supporting evidence.  

The Veteran contends that his duties in service involved handling 
and shipping human remains.  The RO submitted the Veteran's 
contentions to the U.S. Army and Joint Services Records Research 
Center (JSRRC) which responded that, after extensive research of 
the historical records, it could not confirm that the Veteran's 
unit performed graves registration duties during the period of 
the Veteran's assignment.  The Veteran's performance evaluations 
in his personnel records reflect that he was responsible for 
handling and processing cargo, mail, documents, and "dangerous 
cargo."  

At his Board hearing in September 2008, the Veteran reported that 
he was traumatized during a bar fight in Japan in November 1965, 
in which he and his companions were attacked by "local gang 
members" armed with knives.  He stated that his group was chased 
back to their base and that he was in fear for his life.  In 
relation to this incident, he reports, he served 60 days in 
confinement for assault.  The Veteran has submitted a document 
from his service personnel records dated in November 1965, which 
itemizes the personal effects he surrendered upon incarceration.  
There is also a November 1965 notation in his service medical 
records indicating that he had complained of lower abdominal pain 
but was "OK for confinement."  These records do not indicate 
the circumstances or length of the confinement, and there are no 
other records of an arrest, trial, or imposition of nonjudicial 
punishment.  Pursuant to the Board's remand instructions, the RO 
requested that the JSRRC investigate the circumstances of the 
Veteran's confinement.  Based on the JSRRC's response, the RO 
then contacted the Air Force Office of Special Investigations, 
which found no record of any criminal investigation involving the 
Veteran.  

The Veteran also reported at his Board hearing that he was 
injured on two occasions in service and that these experiences 
contribute to his PTSD.  He stated that he had believed he was 
going to lose his hand after a large door fell on it.  He also 
reported being struck in the face by the tailgate of a truck, 
which lacerated his lip.  The Veteran stated that, had his 
position been slightly different, he could have been decapitated.  
His service medical records show that he was treated for a cut 
lip in April 1964 and that he received sutures after lacerating 
the third and fourth fingers of his right hand in September 1965.  

The Veteran was afforded a VA examination in June 2010, in which 
PTSD was diagnosed, as well as depressive disorder and alcohol 
dependence in remission.  The examiner noted the Veteran's chief 
stressors included handling human remains and being assaulted and 
threatened with a knife in Japan.  While acknowledging that these 
incidents had not been verified, he concluded that either of them 
would have been sufficient to cause PTSD.  He stated that the 
Veteran's PTSD symptoms are not related to the incidents in which 
he lacerated his fingers and his lip.  

After careful consideration, the Board concludes that service 
connection for PTSD cannot be granted because the Veteran's 
claimed in-service stressors are not verified.  Although there is 
some evidence that the Veteran was arrested in November 1965, 
there is no indication that the circumstances of this arrest 
accord with the Veteran's account of being assaulted by a armed 
gang.  There is no record of the Veteran receiving any punishment 
or reprimand, and he continued to receive outstanding performance 
evaluations and promotions after November 1965.  In addition, 
there is no evidence to confirm the Veteran's account of handling 
human remains in service, despite a thorough search of the 
historical record.  

The existence of a valid service stressor is a factual question 
for VA adjudicators, based on an assessment of the credibility 
and probative weight of all the evidence.  The Board is not bound 
to accept the Veteran's uncorroborated accounts of alleged 
stressors during service, nor is the Board required to accept the 
unsubstantiated opinions that alleged PTSD had its origins in 
service.  Moreau, 9 Vet. App. at 396. 

The Board acknowledges that several examiners have diagnosed 
PTSD, and that the VA examiner confirmed this diagnosis in June 
2010 and stated that the Veteran's military experiences would 
have been sufficient to cause this condition.  However, the 
examiner's opinion was based on a history provided by the 
Veteran, which is not substantiated by the record.  Service 
connection for PTSD cannot be granted in the absence of a 
verified in-service stressor, and an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau, 9 Vet. App. at 389.   

In conclusion, the evidence does not support a finding that the 
Veteran engaged in combat with the enemy or that he was involved 
in a stressful event in service sufficient to cause PTSD.  
Accordingly, the claim must be denied.  


ORDER

Service connection for PTSD is denied.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


